                          UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF NORTH CAROLINA
                               STATESVILLE DIVISION
                                  5:20-cv-00156-KDB
                              (5:18-cr-00018-KDB-DSC-1)


GREGORY NELSON GRUBB, JR.,                     )
                                               )
                       Petitioner,             )
                                               )
       vs.                                     )               ORDER
                                               )
                                               )
UNITED STATES OF AMERICA,                      )
                                               )
                  Respondent.                  )
_______________________________

       THIS MATTER is before the Court on Petitioner’s Motion to Vacate, Set Aside or Correct

Sentence filed pursuant to 28 U.S.C. § 2255. [Doc. 1].

       On April 19, 2018, Petitioner pled guilty pursuant to a written plea agreement to one count

of methamphetamine trafficking conspiracy in violation of 21 U.S.C. §§ 841(a)(1) and 846.

[Criminal Case No. 5:18-cr-00018-KDB-DSC (“CR”), Doc. 15: Plea Agreement; CR Doc. 16:

Acceptance and Entry of Guilty Plea; see CR Doc. 1: Bill of Indictment]. In the plea agreement,

Petitioner agreed to waive his right to appeal his conviction or sentence except for claims of

ineffective assistance of counsel or prosecutorial misconduct. [CR Doc. 15 at ¶ 20]. Petitioner

was later sentenced to a term of 168 months’ imprisonment. [CR Doc. 29 at 2: Judgment].

Petitioner’s pro se appeal was dismissed as untimely. [CR Doc. 33, 41].

       On September 28, 2020, Petitioner filed the present motion to vacate contending, among

other things, that his counsel was ineffective for failing to file a notice of appeal after Petitioner’s

judgment was entered despite Petitioner’s express instruction that his counsel file an appeal. [Doc.

1]. Specifically, Petitioner avers that he told his attorney that he wanted to appeal immediately
after sentencing when Petitioner returned to his holding cell on August 27, 2018. [Doc. 1 at 4].

Petitioner also contends that he adamantly told his attorney in multiple phone conversations from

Mecklenburg and Caldwell County Jails that he wanted to appeal his sentence. [Id.]. Finally,

Petitioner claims that his attorney withdrew as counsel “the more [Petitioner] persisted he wanted

to appeal his sentence.” [Id.]. In his claim for relief, Petitioner asks the Court to “[r]esentence

him fairly without all the prosecutorial prejudice.” [Id. at 14].

        Before determining Petitioner’s motion, the Court will require the Government to obtain

an affidavit from Petitioner’s counsel regarding the matter at issue in Petitioner’s motion to vacate

and to file it with the Court. Namely, Petitioner’s counsel shall attest to everything he remembers

regarding Petitioner requesting that counsel file a notice of appeal and any other facts or

circumstances that may be relevant to the Court’s consideration of Petitioner’s motion to vacate

on this issue.

        The Court will hold a hearing, if necessary, to resolve any material discrepancy between

Petitioner’s motion and counsel’s affidavit.

                                            ORDER

        IT IS, THEREFORE, ORDERED that the Government shall obtain and file an affidavit

from Petitioner’s counsel of record in the underlying criminal proceedings in accordance with the

terms of this Order within twenty-one (21) days of this Order.

 Signed: May 24, 2021




                                                  2
